                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA

    ANNE WHITE HAT, RAMON MEJÍA,                   *                   CIVIL ACTION
    KAREN SAVAGE, SHARON LAVIGNE,                  *
    HARRY JOSEPH, KATHERINE                        *                   NO. 3:19-cv-00322-JWD-EWD
    AASLESTAD, PETER AASLESTAD, THEDA              *
    LARSON WRIGHT, ALBERTA LARSON                  *
    STEVENS, JUDITH LARSON HERNANDEZ,              *                   JUDGE JOHN W. deGRAVELLES
    RISE ST. JAMES, 350 NEW ORLEANS, and           *
    LOUISIANA BUCKET BRIGADE                       *
                Plaintiffs                         *
                                                   *                   MAGISTRATE JUDGE
                      VERSUS                       *                   ERIN WILDER-DOOMES
                                                   *
 JEFF LANDRY, in his official capacity as          *
 Attorney General of Louisiana; BO DUHÉ, in        *
 his official capacity as District Attorney of the *
 16th Judicial District Attorney’s Office;         *
 RONALD J. THERIOT, in is official capacity as *
 Sheriff of St. Martin Parish                      *
                 Defendants                        *
*****************************

          MEMORANDUM IN SUPPORT OF MOTION TO DISMISS;
 ALTERNATIVELY, TO TRANSFER TO THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA FILED ON BEHALF OF M. BOFILL
    DUHÉ IN HIS OFFICIAL CAPACITY AS DISTRICT ATTORNEY FOR THE
             16TH JUDICIAL DISTRICT, STATE OF LOUISIANA

I.         BACKGROUND

           A.       Plaintiffs

           The plaintiffs in this case are the following: Anne White Hat (“White Hat”), Ramon Mejia

(“Mejia”), Karen Savage (“Savage”) 1 , Sharon Lavigne (“Lavigne”), Harry Joseph (“Joseph”),

Katherine Aaslestad and Peter Aaslestad (“The Aaslestads”), Theda Larson Wright (“Wright”),

Alberta Larson Stevens (“Stevens”), Judith Larson Hernandez (“Hernandez”), RISE St. James,

350 New Orleans, and Louisiana Bucket Brigade.



1
    Plaintiffs White Hat, Mejia, and Savage are sometimes referred to herein as the “Arrestee Plaintiffs.”


546.0315
       The complaint arises out of the construction of the so-called “Bayou Bridge Pipeline” in

St. Martin Parish, Louisiana. White Hat, Mejia and Savage allege that in August-September 2018,

in connection with protests against the construction of the Pipeline on land in St. Martin Parish,

they were arrested by the St. Martin Parish Sheriff’s Office for unauthorized entry of a “critical

infrastructure” in violation of La. R. S. 14:61. (Rec. Doc. 1 ¶ 85-93.)

       Plaintiffs Mejia and Savage allege that they were also cited for “Remaining After Being

Forbidden” in violation of La. R.S. 14:63.3, a misdemeanor. That statute is not at issue in these

proceedings.

       Plaintiffs The Aaslestads, Wright, Stevens, and Hernandez allege that they are landowners

of undivided interest in certain property located in St. Martin Parish where the arrests allegedly

occurred. They allege that the Pipeline runs through their property. They allege that they were

opposed to its construction. They allege that:

               They are concerned that they and other landowners, and guests they
               allow onto their property, face the possibility of five years in prison
               if they run afoul of the law merely by being present on or in the
               vicinity of the pipeline on their property with no clear direction as
               to why, when, who decides, and how the law is to be applied.

               (Rec. Doc. 1, ¶ 25.)

       Plaintiff Joseph alleges he is a resident of the Fifth District of St. James Parish, “a

predominately African American community heavily inundated by petrochemical facilities…” He

alleges that he “has been an active and vocal community leader who speaks out frequently against

the siting of new petrochemical companies…” in St. James. (Rec Doc. 1, ¶ 26.) Joseph alleges that

he was “very active and outspoken against the Bayou Bridge Pipeline project…” and that he “has

helped organize public events on these issues and has organized and participated in marches and

press conferences about the Bayou Bridge Pipeline…, and at times attempted to monitor, observe




                                                 -2-
and report on construction of the Bayou Bridge Pipeline.” Id. Joseph alleges that he “…is

concerned that the new law2will make it more difficult to organize and participate in marches in

opposition to such projects, given the proliferation of pipelines in the community.” Id.

          Plaintiff Sharon Lavigne also alleges that she lives and resides in the Fifth District of St.

James Parish. She alleges that she is the founder and president of RISE St. James, alleged to be a

“grassroots faith based organization dedicated to opposing the siting of new petrochemical

facilities in the area…” (Rec. Doc. 1.¶ 24)

          RISE alleges that it is “concerned that the law could be used against them to prevent or

discourage their protests and public events…” (Rec. Doc. 1, ¶ 27.) RISE alleges that its members

“have engaged in acts of civil disobedience and have incurred misdemeanor charges when

protesting near or on pipeline construction sites…” Id. They allege that “their work and political

…are directly impacted by the amendment to La. R.S. 14:61 as it severely increases the punishment

for presence on or near pipelines and chills their First Amendment expression…” Id.

          Plaintiff 350 New Orleans alleges that it “... is a volunteer climate activist group…based

in New Orleans that supports local initiatives connecting the issues in the region to international

climate advocacy…” (Rec. Doc. 1, ¶ 28.)

          Plaintiff Louisiana Bucket Brigade alleges that it is a “non-profit environmental health and

justice organization based in New Orleans that works with communities in Louisiana located near

oil refineries and chemical plants, which are often predominantly African-American

communities.” (Rec. Doc. 1, ¶ 29.) The Louisiana Bucket Brigade further alleges that “It has

members who frequently exercise their First Amendment rights to advocate, educate about, and

protest against environmental injustices, including pipeline projects.” (Rec. Doc. 1, ¶ 29.) The



2
    La. R.S. 14:61 as amended.


                                                  -3-
Complaint further alleges that:

                    Bucket Brigade staff also reported live and frequently filmed
                    activities in the area, interviews with experts, community members,
                    and activists, at or near pipeline construction sites and have been at
                    times threatened by pipeline construction workers and/or security
                    personnel. Their work and political advocacy are directly impacted
                    and chilled by the amendment to La. R.S. 14:61 as it severely
                    increases the punishment for presence on or near pipelines and its
                    members are concerned about the possibility of arrests and felony
                    charges.

                    (Rec. Doc. 1, ¶ 29.)

           B.       Defendants

                        1) Sheriff Ronald J. Theriot in his official capacity as Sheriff of St. Martin
                           Parish

           Defendant Ronald J. Theriot is the sheriff of St. Martin Parish, the parish in which the

Complaint alleges “protesters have been arrested, booked, detained, and charged with felonies

under the recent amendment to La. R.S. 14:61.” (Rec. Doc. 1, ¶ 32.)

                        2) M. Bofill Duhé, in his official capacity as District Attorney for the 16th
                           Judicial District

           Defendant District Attorney M. Bofill Duhé is the District Attorney for the Sixteenth

Judicial District (“Duhé”) which is composed of the parishes of Iberia, St. Mary and St. Martin.3

Plaintiffs White Hat, Mejia and Savage assert that they are “…currently facing the possibility of

Prosecution…” (Rec Doc. 1, ¶¶ 19-21.) The Arrestee Plaintiffs do not allege that the district

attorney has initiated a prosecution against them. (“As of the date of this filing, the charges have

not yet been accepted by the District Attorney of St. Martin parish.”) (Rec. Doc. 1, ¶ 80.)

                        3) Jeff Landry, in his official capacity as Attorney General of Louisiana

           Defendant Jeff Landry is the attorney general of the state of Louisiana. The Complaint



3
    La. R. S. 13:477 (16).


                                                    -4-
alleges in pertinent part as follows:

                  …exercises supervision over all district attorneys in the state and
                  has authority to institute a prosecution as he may deem necessary
                  for the assertion or protection of the rights and interests of the state,
                  pursuant to La.C.Cr.P. Art. 62. As such Landry wields authority
                  over criminal justice policy in Louisiana including the enforcement
                  of La. R.S. 14:61 prohibiting unauthorized entry of critical
                  infrastructure.

                  (Rec. Doc. 1, ¶ 30.)

         C.       The Expropriation and Trespass Proceeding

         The Complaint contains extensive allegations concerning state court actions for

expropriation brought in St. Martin Parish on behalf of Bayou Bridge Pipeline, LLC and a trespass

action filed by plaintiff Peter Aaslestad against Bayou Bridge Pipeline, LLC.4 For example, the

Complaint alleges:

                  65. At the time the amendments to La. R.S. 14:61 went into effect,
                  the Bayou Bridge Pipeline was being contested in the courts and
                  constructed in St. Martin Parish amid ongoing protests. Because of
                  concerns about the new felony law, plaintiffs White Hat and Mejía,
                  as Water Protectors, as well as plaintiff Savage, a journalist,
                  endeavored to stay on public waterways and/or property where
                  they had authorization to be as they observed and protested.

                  66. Pipeline construction crews and Water Protectors converged on
                  a very remote 38-acre parcel of property in St. Martin Parish which
                  is only accessible by boat.

                  67. The property at issue was co-owned by numerous individuals,
                  including plaintiff Landowners – Katherine and Peter Aaslestad,
                  Theda Larson Wright, Alberta Larson Stevens, and Judith Larson
                  Hernandez

                  68. Landowners Wright, Stevens, and Hernandez had granted the
                  protesters permission to be on the property and contacted the St.
                  Martin Parish Sheriff’s Office to communicate this authorization.

4
 This Court can and respectfully should take notice of the Reasons For Judgment rendered by Judge Keith J.
Comeaux in the matter entitled Bayou Bridge Pipeline, LLC vs. 38 Acres, More or Less, Located in St. Martin
Parish; Barry Scott Carline, et al, bearing no. 87011 on the docket of the 16 th Judicial District Cour for the Parish of
St. Martin, State of Louisiana. (Rec. Doc. 30-6).


                                                          -5-
                 69. At the same time, the pipeline company did not have legal
                 authority to be on the property, or to be clearing trees, trenching, or
                 assembling the pipeline. The company had not concluded
                 voluntary agreements with all the co-owners to enter onto the
                 property and begin construction, nor had it secured a court order
                 allowing it do so through an expropriation proceeding.

                 70. On July 27, 2018, Peter Aaslestad filed suit against the
                 company accusing it of trespass, and seeking to enjoin its activities
                 on the property. See Petition for Injunction in Aaslestad v. Bayou
                 Bridge Pipeline, LLC., Case No. 87010, 16th Judicial District
                 Court, St. Martin Parish.

                 71. Shortly thereafter5, the pipeline company finally filed an
                 expropriation suit in St. Martin Parish against over 100 co-owners
                 of the property seeking a right of way. See Bayou Bridge Pipeline,
                 LLC v 38.00 Acres, More or Less, in St. Martin Parish; Barry Scott
                 Carline, et al, Case No. 87011-e, 16th Judicial District Court, St.
                 Martin Parish.

                 (Rec Doc. 1, ¶¶ 65-71.)

        A trial was held before Judge Keith R. J. Comeaux on November 27-29, 2018. In his

Reasons for Judgment, Judge Comeaux found as follows:

                         It is clear from the record that Bayou Bridge Pipeline, LLC, the
                 entity used by Energy Transfer to obtain right of way pipelines in this
                 matter, did title examination work on the 38 acres more or less located
                 in St. Martin Parish. It was discovered by Bayou Bridge Pipeline, LLC
                 that over 400 owners of the property existed in its chain of title.
                 Negotiations occurred and were established by Bayou Bridge Pipeline,
                 LLC with all the record owners that Bayou Bridge Pipeline could
                 obtain through its search of the public records in St. Martin Parish.
                 Numerous rights of way were obtained from hundreds of owners of the
                 38 acres more or less, but others were either not located or refused to
                 sign right of way agreements with Bayou Bridge Pipeline, LLC.
                 Landowners herein fit into the latter category and oppose the pipeline
                 and refuse to sign right of way agreements on this particular tract.

                 (Rec. Doc. 30-6, p. 3).




5
  In his Reasons for Judgment (infra) Judge Comeaux noted that “On July 27, 2018, Bayou Bridge Pipeline, LLC
filed the instant action for expropriation against numerous landowners of the 38 acres of land…” (Rec. Doc. 30-6).


                                                       -6-
Judge Comeaux further found that the following ownership interest in the 38 acres and valuation

thereof was established:

                Theda Larson Wright
                0.0000994 (interest) x $871 (appraised value8 ) = $0.09 (rounded
                up)
                Peter K. Aaslestad
                0.0005803 (interest) x $871 (appraised value) = $0.51 (rounded
                up)
                Katherine Aaslestad
                0.0005803 (interest) x $871 (appraised value) = $0.51 (rounded
                up)

               (Rec. Doc. 30-6, p. 8).

       Judge Comeaux found that Bayou Bridge Pipeline did trespass but in awarding Wright and

the Aaslestads $150 each as compensation therefore, the Court noted the following:

               The Court finds that their total ownership interest is very minor
               compared to the ownership interests of the other numerous
               landowners. Additionally, all the defendants testified that they
               had very little contact with the property. The Aaslesteds testified
               that they had never been on the property prior to November 25,
               2018, and Ms. Wright testified that she had never been on the
               property. Parties indicated that they had never leased the
               property and had not paid any taxes on the property. The parties
               further testified they made no effort to possess the property as owner
               other than filing legal documentations in the chain of title. The Court
               notes that although all the defendants claim some mental anguish for
               this property, no party has sought medical attention and all the
               defendants are self-admitted advocates against pipelines. The Court
               is vested with the task of determining what are the damages for the
               trespass prior to the expropriation judgment. The Court finds that an
               award of $75 each for the trespass of the approximately 5 months of
               activity on the property prior to the final expropriation is just
               damages to the defendants based on their ownership interests.
               Therefore, the Court will award a total to Theda Larson Wright,
               Peter K. Aaslestad and Katherine Aaslestad the sum of $150 each as
               compensation and damages pursuant to the claims fostered by them.

               (Rec. Doc. 30-6, pp. 11-12). (Emphasis added).

       D.      The Statute (La. R. S. 14:61)

       The statute alleged to be unconstitutionally vague (La. R. S. 14:61) provides as follows:



                                                -7-
A. Unauthorized entry of a critical infrastructure is any of the
following:

(1) The intentional entry by a person without authority into any
structure or onto any premises, belonging to another, that constitutes
in whole or in part a critical infrastructure that is completely
enclosed by any type of physical barrier.

(2) The use or attempted use of fraudulent documents for
identification purposes to enter a critical infrastructure.

(3) Remaining upon or in the premises of a critical infrastructure
after having been forbidden to do so, either orally or in writing, by
any owner, lessee, or custodian of the property or by any other
authorized person.

(4) The intentional entry into a restricted area of a critical
infrastructure which is marked as a restricted or limited access area
that is completely enclosed by any type of physical barrier when the
person is not authorized to enter that restricted or limited access
area.

B. For the purposes of this Section, the following words shall have
the following meanings:

(1) “Critical infrastructure” means any and all structures, equipment,
or other immovable or movable property located within or upon
chemical manufacturing facilities, refineries, electrical power
generating facilities, electrical transmission substations and
distribution substations, water intake structures and water treatment
facilities, natural gas transmission compressor stations, liquified
natural gas (LNG) terminals and storage facilities, natural gas and
hydrocarbon storage facilities, transportation facilities, such as
ports, railroad switching yards, pipelines, and trucking terminals, or
any site where the construction or improvement of any facility or
structure referenced in this Section is occurring.

(2) “Fraudulent documents for identification purposes” means
documents which are presented as being bona fide documents which
provide personal identification information but which are, in fact,
false, forged, altered, or counterfeit.

(3) “Pipeline” means flow, transmission, distribution, or gathering
lines, regardless of size or length, which transmit or transport oil,
gas, petrochemicals, minerals, or water in a solid, liquid, or gaseous
state.



                                -8-
               C. Whoever commits the crime of unauthorized entry of a critical
               infrastructure shall be imprisoned with or without hard labor for not
               more than five years, fined not more than one thousand dollars, or
               both.

               D. Nothing in this Section shall be construed to apply to or
               prevent the following:

               (1) Lawful assembly and peaceful and orderly petition,
               picketing, or demonstration for the redress of grievances or to
               express ideas or views regarding legitimate matters of public
               interest, including but not limited to any labor dispute between
               any employer and its employee or position protected by the
               United States Constitution or the Constitution of Louisiana.

               (2) Lawful commercial or recreational activities conducted in
               the open or unconfined areas around a pipeline, including but
               not limited to fishing, hunting, boating, and birdwatching.

               (3) Nothing in this Section shall be construed to prevent the
               owner of an immovable from exercising right of ownership,
               including use, enjoyment, and disposition within the limits and
               under the conditions established by law.

               (Emphasis added).

       It is respectfully submitted that this Court should abstain from exercising its jurisdiction

with respect to the claims for injunctive an declaratory relief by the Arrestee Plaintiffs and

otherwise dismiss these proceedings; alternatively this Court should transfer these proceedings to

the United States District Court for the Western District of Louisiana for further proceedings.

II.    VENUE IS NOT PROPER IN THIS COURT; ALTERNATIVELY, THESE
       PROCEEDINGS SHOULD BE TRANSFERRED TO THE UNITED STATES
       DISTRICT COURT FOR THE WESTERN DISTRICT OF LOUISIANA

       Venue is clearly not proper in the Middle District of Louisiana. In pertinent part, plaintiffs

allege that venue is proper in this district pursuant to 28 U.S.C. 1391 (b)(2) “because a substantial

portion of the events giving rise to Plaintiffs claims occurred in this district.” (Rec. Doc. 1, ¶ 18.)

This statement is contradicted by other allegations of the complaint and by facts of which this court



                                                 -9-
may take judicial notice. As a matter of law, District Attorney Duhé conducts his official duties in

St. Mary, Iberia and St. Martin Parishes, all of which are within the jurisdiction of the United States

District Court for the Western District of Louisiana. The Complaint alleges that the arrests of the

Arrestee Plaintiffs occurred in St. Martin Parish. In fact, even in one counts the speculative claims

by the putative plaintiffs alleged to be domiciled in St. James and Orleans Parishes, those future

actions would have occurred within the jurisdiction of the United States District Court for the

Eastern District of Louisiana. The only named defendant located in this judicial district is Attorney

General Jeff Landry (“Attorney General” or “A.G.”), who is not a proper party to these proceeding.

Movant further adopts here the reasoning of the Attorney General in his motion to dismiss

concerning the impropriety of plaintiffs naming the AG as a Defendant. (Rec. Doc. 30-1, pp. 5-7.)

       Alternatively, should this Court not abstain from exercising its jurisdiction and/or to

dismiss the claims against Movant, Movant respectfully requests that this case be transferred to

the U.S. District Court for the Western District of Louisiana in accordance with 28 U.S.C. §1404(a)

and §1406. The facts and circumstances giving rise to the claims as alleged by Plaintiffs arose in

St. Martin Parish, which located in the Western District, making it a proper venue for transfer for

convince of the parties under §1404(a).           See Lozano v. Civiletti, 89 F.R.D. 475, 479

(D.D.C.1980)(finding transfer from Washington D.C. to Western District of Texas proper under

§1404(a) proper when many of the defendants and witnesses were residents of that district, finding

transfer would therefore likely produce better evidence and reduce cost).

       Under §1406, transfer is authorized in the event this Court does not dismiss the action but

finds venue to be improper. See Lozano, supra, at 480.

III.   STANDARDS APPLICABLE TO MOTION TO DISMISS

       In considering a Motion to Dismiss for failure to state a claim under Rule 12(b)(6), the




                                                - 10 -
district court must accept all well-pleaded facts as true and view them in the light most favorable

to the plaintiff.6 Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996). That said, in Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007), 127 S.Ct 1955, 167 L.Ed.2d 929 (2007), and two years

later in Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949, 173 L.Ed. 2d 868 (2009), the U.S.

Supreme Court specifically rejected blind adherence to the longstanding maxim that “‘a complaint

should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff

can prove no set of facts in support of his claim which would entitle him to relief …’” Id. at 1969.7

In Twombly, the Supreme Court held that Federal Rule of Civil Procedure 8(a) requires factual

allegations sufficient “to raise a right to relief above the speculative level.” Further, the plaintiff

must allege “enough facts to state a claim that is plausible on its face,” Twombly, at 1974.

        A claim is facially plausible "when the plaintiff pleads factual content that allows the court

to draw the reasonable inference" that the plaintiff is entitled to relief. Iqbal, 129 S.Ct. at 1949.

Plausibility "is not akin to a probability requirement;" rather plausibility requires "more than a

sheer possibility that a defendant has acted unlawfully." Id. Pleading a fact that is "merely

consistent" with a defendant's liability does not satisfy the plausibility standard. Id.

        The “plaintiff’s obligation to provide the grounds of his entitlement to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Id. at 1964-65. (Emphasis added.) Dominguez-Gonzalez v. Clinton, 454 Fed App’x 287,

2011 U.S. App. LEXIS 23657 (5th Cir. Tex. 2011), writ denied 2012 U.S. LEXIS 7152 (2012).



IV.     PLAINTIFFS LACK STANDING TO BRING THIS PROCEEDING



6
  The Court may also consider documents incorporated in the complaint by reference and matters of which a Court
may take judicial notice. Funk v. Stryker Corporation, et al, 631 F. 3rd 777, 783 (5th Cir. 2011).
7
  In fact, it can be fairly said that the Supreme Court has jettisoned that doctrine.


                                                     - 11 -
        A.      General Standards

        Article III of the U.S. Constitution restricts the jurisdiction of the federal courts to actual

cases and controversies. The case or controversy requirement has been effectuated by several

doctrines, the most important of which is standing. Parkhurst v. Tabor, 569 F. 3d 861, 865 (8th

Cir. 2009), quoting Allen v. Wright, 468 U. S. 737, 750, 104 S. Ct. 3315, 82 L. Ed. 2d 566 (1984).

To establish constitutional standing “the plaintiff must show that [she] has suffered an ‘injury in

fact’ that is: concrete and particularized and actual or imminent, fairly traceable to the challenged

action of the defendant; and likely to be redressed by a favorable decision.” Lugan v. Defenders of

Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992). Moreover, because

plaintiffs seek injunctive relief

        B.      The Plaintiffs Fail to Allege Facts Which Would Support Standing to Bring
                First Amendment Claims

        The Plaintiffs are suing for prospective relief only, asking for a declaratory judgment

regarding the constitutionality of R.S. 14:61 and an injunction to prevent the Defendants from

enforcing this statute as it pertains to pipelines. The plaintiffs make conclusory allegations that

they are “concerned’ about the new law and that “the new law makes it unclear where they can be

present…” (Rec. Doc. 1, ¶ 25.) Or that the amendment to La. R.S. 14:61 “severely increases the

punishment for presence in or near pipelines” and thus “chills their First Amendment expressions

of … views and deters others from joining their protests and demonstrations…” Id., ¶ 28). See also

¶ 108 (“Their [Bucket Brigade] work and political advocacy are directly impacted and chilled by

the amendment to La. R. S. 14:61 as it severely increases the punishment for remaining on or

possibly near ... pipelines…”) Their claim is perhaps summed up in Paragraphs 121 and 122 of the

Complaint:




                                                - 12 -
                121. Plaintiff landowners and environmental and racial justice
                advocates are concerned and chilled in the exercise of their First
                Amendment rights to speech and expressive conduct as well as their
                rights of assembly. They are worried about how the amended law
                will be applied and do not want to risk a felony arrest in order to
                protest.

                122. As amended, La. R.S. 14:61 impermissibly prohibits Plaintiffs
                from exercising their constitutionally protected right to speech and
                expressive conduct, as well as assembly and the press, and thereby
                violates the First Amendment to the U.S. Constitution. Such
                violations cause and will continue to cause Plaintiffs irreparable
                harm unless enjoined by this Court.

        In cases such as this where plaintiffs allege a chilling effect on their First Amendment

rights, it is clear that “Allegations of a subjective ‘chill’ are not an adequate substitute for a claim

of specific present objective harm or threat of specific future harm…” Laird v Tatum, 408 U.S. 1,

92 S. Ct. 2318, 2325-26, 33 L.Ed.2d 154 (1972). The “federal courts established pursuant to Article

III of the Constitution do not render advisory opinions.” Id at 2326. Moreover, standing cannot be

conferred by a self-inflicted injury. See Zimmerman v. City of Austin, Texas, 881 F.3d 378 (5th

Cir. 2018). While solicitations are a form of protected speech, see United States v. Kokinda, 497

U.S. 720, 725, 110 S. Ct. 3115, 111 L.Ed.2d 571 (1990), and while government action that chills

protected speech without prohibiting it can give rise to a constitutionally cognizable injury, see

Laird v. Tatum, 408 U.S. 1, 11, 92 S.Ct. 2318, 33 L.Ed.2d 154 (1972), to confer standing,

allegations of chilled speech or “self-censorship must arise from a fear of prosecution that is not

‘imaginary or wholly speculative.’” Further, Movant adopts by reference, the “chilling effect”

arguments of the Attorney General. (Rec. Doc. 30-1, pp. 8-10).




                                                 - 13 -
V.      THIS COURT SHOULD RESPECTFULLY ABSTAIN FROM EXERCISING
        FEDERAL JURISDICTION8

        Under the Younger9 abstention doctrine, federal courts should generally decline to exercise

jurisdiction when: (1) the federal proceeding would interfere with an ongoing state judicial

proceeding; (2) the state has an important interest in regulating the subject matter of the claim; and

(3) the plaintiff has an adequate opportunity in the state proceedings to raise constitutional

challenges. As the 5th Circuit has recognized:

                 Where those three criteria are satisfied, a federal court may enjoin a
                 pending state-court criminal proceeding only if: (1) the state-court
                 proceeding was brought in bad faith or to harass the federal plaintiff;
                 (2) the federal plaintiff seeks to challenge a state statute that is
                 “flagrantly and patently violative of express constitutional
                 prohibitions in every clause, sentence, and paragraph, and in
                 whatever manner and against whomever an effort might be made to
                 apply it,” or (3) where other “extraordinary circumstances” threaten
                 “irreparable loss [that] is both great and immediate.”

                 Gates v. Strain, supra, at 880.

The Complaint alleges that the arrests of the Arrestee Plaintiffs took place in August and

September 2018. While the Complaint asserts that no prosecution has been initiated by District

Attorney Duhé, the arrests by Sheriff Theriot started the pending state court criminal proceeding

for purposes of Younger abstention. See Doran v. Salem Inn, Inc., 422 U.S. 922, 95 S.Ct. 2561, 45

L.Ed.2d 648 (1975).

        In any event, there is no allegation that District Attorney Duhé would bring a criminal

proceeding in bad faith or to harass the Arrestee Plaintiffs or any Plaintiff. “A prosecution is taken


8
  In Seals v. McBee, 898 F.3d 587 (5th.Cir. 2018) the Fifth Circuit afforded standing to plaintiff-appellee Seals to
allege the unconstitutionality of a Louisiana statute, under which he was arrested. Movant agrees with the Attorney
General’s argument that the case was wrongly decided and that the reasoning of Judge Edith Jones’s dissenting
opinion to a Per Curium decision denying rehearing en banc was correct. In any event, in Judge Jones’s dissenting
opinion, joined in by five other judges, Judge Jones noted that “…We emphasize …that nothing in this opinion
should be understood as a comment sub silentio on the Younger issue or on the propriety of Younger abstention.
McBee, (rehearing en banc denied by an evenly divided circuit), 907 F.3d 885 (2018).
9
  Younger v. Harris, 401 U.S. 37, 91 S.Ct. 69, 27 L.Ed.2d 669 (1971); Gates v. Strain, 885 F.3d 874 (5th Cir. 2018).


                                                      - 14 -
in bad faith if state officials proceed ‘without hope of obtaining a valid conviction.” Perez v.

Ledesma, 401 U.S. 82, 85, 91 S.Ct. 674, 27 L.Ed.2d 701 (1971); accord Ballard v. Wilson, 856

F.2d 1568, 1571 (5th Cir. 1988). “[T]he ‘bad faith’ exception is narrow and should be granted

parsimoniously.” Hefner v. Alexander, 779 F.2d 277, 280 (5th Cir. 1985). Plaintiffs do make the

argument that the statute under which they were arrested is unconstitutionally vague. However,

the Arrestee Plaintiffs and all plaintiffs would certainly have the opportunity to litigate the issue

of the statute’s alleged vagueness in any state court criminal proceeding. Thomas v. State, 294 F

Supp. 3d 576 (5th Cir. 2018).

       Moreover, the State of Louisiana certainly has an interest in protecting critical

infrastructure such as pipelines. The statute is not vague. It prohibits, for example, an

“unauthorized” and “intentional” “entry of a critical infrastructure that is “completely enclosed by

any type of physical barrier.” The term “critical infrastructure” is further defined as “pipelines”

and “or any site where the construction or improvement of any facility or structure referenced in

this Section is occurring.” Statutes are presumed to be constitutional and any doubt is to be

resolved in the statute’s favor. State in the Interest of J.A.V., 558 So. 2d 214 (La. 1990).

       In that case the Louisiana Supreme Court held that La. R.S. 14:63.3 (as it was then written)

was not unconstitutionally vague. The provisions of La. R. S. 14:61 are clearly worded in terms

which the average person of reasonable intelligence can comprehend and gives adequate notice of

what is proscribed Id at 216. It is certainly not “flagrantly and patently violative of express

constitutional prohibitions in every clause, sentence, and paragraph, and in whatever manner and

against whomever an effort might be made to apply it.” Gates v. Strain, supra, at 880.

       Thus all of the tests for Younger abstention as to the “Arrestee Plaintiffs” are met in this

case as a matter of law. Accordingly, this Court should abstain from exercising its jurisdiction over




                                                - 15 -
the Arrestee Plaintiffs’ claims for injunctive relief. For these same reasons, this Court should

abstain from exercising its jurisdiction over the Arrestee Plaintiffs’ claims for declaratory relief.

Samuels v. Mackell, 401 U.S. 66, 91 S.Ct. 764, 27 L.Ed.2d 688 (1971).

VI.    THE COMPLAINT FAILS TO STATE A CLAIM

       Plaintiffs have not alleged facts against District Attorney Duhé which would state a federal

claim. The Activist Plaintiffs are active in Parishes other than St. Martin. The so-called landowner

plaintiffs have failed to state a claim as well. Lavigne does not allege that she owns any property

in St. Martin Parish that would be affected. The St. Martin landowners are informed of their rights

by Judge Comeaux’s Judgment. The Judgment spells out the rights of Bayou Bridge Pipeline, LLC

and plaintiff landowners with respect to the property; to wit:

               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
               pursuant to Louisiana Revised Statute 45:254, Bayou Bridge has a
               right to expropriate a servitude as depicted in Exhibit C across the
               property of Defendants, Absentee Defendants, and Default
               Defendants described as follows ("Property"):

                   That certain tract of land composed of 38 acre(s), more or
                   less, located in the NE/4 of the SE/4 of Section 4, T11S,
                   R9E, in St. Martin Parish, Louisiana, and being more
                   particularly described in Book 784, Page 176, Instrument
                   186257 of the public records of said Parish.

                                              *****

               IT IS FURTHER ORDERED, ADJUDGED, AND DECREED
               that:

                        (a) There be judgment in favor of Bayou Bridge and against
               Defendants, Absentee Defendants, and Default Defendants
               granting to Bayou Bridge, upon the payment by Bayou Bridge into
               the registry of the Court the sums set forth in this Final Judgment
               as just compensation, the following right of way, servitude, and
               other rights:




                                               - 16 -
                     Permanent Right of Way

A fifty foot (50’) wide permanent and perpetual right of way and
servitude (the "Permanent Right of Way”) for the purpose of
laying, constructing, maintaining, operating, altering, replacing,
repairing, watering up, dewatering, changing the size of ... one (1)
underground pipeline having a nominal diameter of twenty-four
inches (24") or less, together with such above- or below-grade
valves, fittings, meters, tie-overs, cathodic/corrosion protection,
electrical interference mitigation, data acquisition and
communications lines and devices, electric lines and devices,
pipeline markers required by law, and other appurtenant facilities
for the transmission of crude oil and all by-products and
constituents thereof, under, upon, across, and through the Property,
which is more particularly described and shown in Exhibit C. The
Permanent Right of Way described in Exhibit C will be used for
purposes of establishing, laying, constructing, reconstructing,
installing, realigning, modifying, replacing, improving, adding,
altering, substituting, operating, maintaining, accessing, inspecting,
patrolling, protecting, repairing, changing the size of, relocating
and changing the route of, abandoning in place and removing at
will, in whole or in part, the Pipeline, and any and all necessary or
useful appurtenances thereto, in a manner consistent with
applicable laws and regulation.

Bayou Bridge shall have the right to select the exact location of the
Pipeline within Permanent Right of Way. Bayou Bridge shall have
the right to construct, maintain, and change slopes of cuts and fills
to ensure proper lateral and subjacent support and drainage for the
Pipeline.

Bayou Bridge shall have the right to have a right of entry and
access in, to, through, on, over, under, and across the Permanent
Right of Way for all purposes necessary and at all times
convenient and necessary to exercise the rights granted to it.

                              *****

                    Temporary Right of Way

Bayou Bridge is also granted a temporary right of way and
servitude (the "Temporary Right of Way") needed during
construction and shown on Exhibit C: …

                              *****




                                - 17 -
                                           Other Rights

               Bayou Bridge shall have the right, time to time, to clear the
               Permanent Right of Way, during the term thereof, of all trees,
               undergrowth, and other natural or manmade obstructions that, in
               Bayou Bridge’s sole and absolute discretion, may injure or
               endanger the Pipeline, appliances, appurtenances, fixtures, and
               equipment or interfere with Bayou Bridge’s access to, monitoring
               of, or construction, maintenance, operation, repair, relocation,
               and/or replacement of same. In addition, Defendants, Absentee
               Defendants, and Default Defendants are prohibited from altering or
               changing the grade of, filling, and/or flooding the Permanent Right
               of Way without consulting with and obtaining Approval of Bayou
               Bridge if such alterations or changes of grade may interfere with
               pipeline operations or integrity. Bayou Bridge shall have full right
               and authority to lease, sell, assign, transfer, and/or convey to others
               the Permanent Right of Way, servitude, interests, rights, and
               privileges sought here, in whole or in part, or to encumber the
               same.

               (b) Defendants, Absentee Defendants, and Default Defendants
               reserve the right to cultivate or otherwise make use of the Property
               for other purposes in a manner that will not interfere with the
               enjoyment or use of the servitude rights and the rights of way
               granted to Bayou Bridge.

                                             *****
               (Rec. Doc. 30-7, p. 6-8)

       Furthermore, to the extent Plaintiffs seek here to collaterally attack Judge Comeaux’s

Judgment, the Rooker-Feldman doctrine directs that “federal district courts lack jurisdiction to

entertain collateral attacks on state court judgments.” Liedtke v. State Bar of Tex., 18 F.3d 315,

317 (5th Cir. 1994).

VII.   CONCLUSION

       For the reasons set forth herein, Movant prays that this Court abstain from exercising its

jurisdiction over any claims for injunctive and declaratory relief by the Arrestee Plaintiffs, and

otherwise dismiss all claims set forth in the Complaint. In the alternative Movant prays that this

case be transferred to the United States District Court for the Western District of Louisiana.



                                               - 18 -
                                                     Respectfully submitted,

                                                     s/ Ralph R. Alexis, III
                                                     Ralph R. Alexis, III, T.A. (2379)
                                                     Glenn B. Adams (2316)
                                                     Corey D. Moll (34245)
                                                     PORTEOUS, HAINKEL AND JOHNSON, LLP
                                                     704 Carondelet Street
                                                     New Orleans, LA 70130-3774
                                                     Phone: (504) 581-3838
                                                     Fax: (504) 581-4069
                                                     E-mail: ralexis@phjlaw.com
                                                     E-mail: gadams@phjlaw.com
                                                     E-mail: cmoll@phjlaw.com
                                                     Counsel for M. Bofill Duhé, his official
                                                     capacity as District Attorney for the 16th
                                                     Judicial District, State of Louisiana


                               CERTIFICATE OF SERVICE

        I DO HEREBY CERTIFY that on September 16, 2019, a copy of the above and
foregoing pleading was filed with the Clerk of Court by using the CM/ECF system which will send
a notice of electronic filing to all counsel of record unless indicated otherwise.

                                                     s/ Ralph R. Alexis, III
                                                     Ralph R. Alexis, III




                                            - 19 -
